SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT by and between Old National Bancorp, an Indiana
corporation (“Company”) and Michael W. Woods (“Executive”) is made and entered
into effective this 27th day of February, 2017 (“Agreement”).

Background

A. The Company wishes to encourage the Executive to devote his/her full time and
attention to the faithful performance of his/her management responsibilities and
to assist the Board of Directors in evaluating business options and pursuing the
best interests of the Company and its shareholders without being influenced by
the uncertainties of his/her own employment situation.

B. The Company employs the Executive in a position of trust and confidence, and
the Executive has become acquainted with the Company’s Business, its officers
and employees, its strategic and operating plans, its business practices,
processes, and relationships, the needs and expectations of its Customers and
Prospective Customers, and its trade secrets and other property, including
Confidential Information.

Agreement

In consideration of the premises, the Executive’s continued employment on an
at-will basis, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
agree as follows:

1. Defined Terms. Throughout this Agreement, when the first letter of a word (or
the first letter of each word in a phrase) is capitalized, the word or phrase
shall have the meaning specified in Appendix A.

2. Term. The initial Term of this Agreement shall begin on February 27, 2017,
and continue through December 31, 2017; provided, however, that beginning on
January 1, 2018, and on the first day of each Agreement Year thereafter, the
term of this Agreement shall automatically be extended by one year, unless
either the Company or the Executive shall have provided notice to the other at
least sixty (60) days before such date that the term shall not be extended. To
the extent expressly provided herein, the Company’s and Executive’s obligations
hereunder shall extend beyond the Term.

3. Termination of Employment: Resignation of Officer and Director Positions. The
Executive is an at-will employee. Subject to its payment obligations under this
Section and Section 4, if applicable, the Company may Terminate the Executive’s
Employment at any time, with or without cause. The Executive may voluntarily
Terminate his/her Employment at any time by providing at least thirty (30) days
prior notice to the Company. Regardless of whether the Executive’s Termination
of Employment is voluntary or involuntary, the Executive shall resign from any
director positions with the Employer, effective as of his/her Termination Date.
Upon Termination of Employment, the Executive shall be entitled to the
following, in addition to any benefits payable under Section 4:

(a) Any earned but unpaid base salary, at the Executive’s then effective annual
rate, through his/her Termination Date, plus any accrued vacation pay due to the
Executive under the Employing Companies’ vacation program through his/her
Termination Date, which amounts shall be paid to the Executive not later than
the payroll date for the payroll period next following his/her Termination Date.

(b) Provided that the Executive applies for reimbursement in accordance with the
Employing Companies’ established reimbursement procedures (within the period
required by such procedures but under no circumstances later than thirty
(30) days after his/her Termination Date), the Employing Companies shall pay the
Executive any reimbursements to which he/she is entitled under such procedures
not later than the payroll date for the payroll period next following the date
on which the Executive applies for reimbursement.

(c) Any benefits (other than severance) payable to the Executive under any of
the Employing Companies’ incentive compensation or employee benefit plans or
programs shall be payable in accordance with the provisions of those plans or
programs.

4. Severance Benefit.

(a) Subject to the following provisions of this Section, the Employing Companies
shall provide the Executive with the payments and benefits set forth in this
Section, if during the Term either (i) the Employing Companies Terminate the
Executive’s Employment (other than a termination for Unacceptable Performance,
Disability, or death pursuant to Section 5), or (ii) the Executive voluntarily
Terminates his/her Employment for Good Reason pursuant to Section 6. Any amount
payable to the Executive pursuant to this Section is in addition to amounts
already owed to him/her by the Employing Companies and is in consideration of
the covenants set forth in this Agreement and/or the Release.

(b) The Employing Companies shall pay to the Executive a single lump sum payment
equal to the Executive’s Weekly Pay multiplied by the greater of (i) fifty-two
(52) or (ii) two (2) times his/her Years of Service on the 60th day following
the Executive’s Termination of Employment provided that the Executive has
executed and submitted a Release of claims (as described in Section 13) and the
statutory period during which the Executive is entitled to revoke the Release
has expired on or before that 60th day.

(c) Notwithstanding the preceding provisions of this Section, if the Executive
is a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i),
to the extent required by such Code Section, payments otherwise required by this
Section shall be delayed to the earliest date on which such payments are
permitted and shall be paid in a lump sum on the first day following the date
that is six (6) months following the Executive’s Termination of Employment or,
if earlier, the Executive’s death. Furthermore, the obligations of the Employing
Companies to make payments to the Executive hereunder are subject to compliance
with any applicable provisions of the Federal Deposit Insurance Corporation
regulations found in Part 359 (entitled “Golden Parachute And Indemnification
Payments”) of Title 12 of the Code of Federal Regulations (or any successor
provisions).

5. Termination of Employment by the Company for Unacceptable Performance,
Disability, or Death.

(a) The Company may Terminate the Executive’s Employment for Unacceptable
Performance or Disability at any time.

(b) If the Executive dies before his/her Termination of Employment, the
Executive’s employment shall terminate automatically on the date of his/her
death.

(c) In the case of a Termination of Employment pursuant to this Section, the
Executive shall not be entitled to benefits or payments pursuant to Section 4.

6. Resignation by Executive for Good Reason. If an event of Good Reason occurs
during the Term, the Executive may, at any time within the ninety (90) day
period following such event, provide the Company with a notice of termination
specifying the event of Good Reason and notifying the Company of his/her
intention to Terminate Employment upon the Employing Companies’ failure to
correct the event of Good Reason within thirty (30) days following receipt of
the Executive’s notice of termination. If the Employing Companies fail to
correct the event of Good Reason and provide the Executive with notice of such
correction within such thirty (30) day period, the Executive’s Employment shall
Terminate as of the end of such period, and the Executive shall be entitled to
benefits as provided in Sections 3 and 4.

7. Withholding and Taxes. The Employing Companies may withhold from any payment
made hereunder (i) any taxes that the Employing Companies reasonably determine
are required to be withheld under federal, state, or local tax laws or
regulations, and (ii) any other amounts that the Employing Companies are
authorized to withhold. Except for employment taxes that are the obligation of
the Employing Companies, the Executive shall pay all federal, state, local, and
other taxes (including, without limitation, interest, fines, and penalties)
imposed on her under applicable law by virtue of or relating to the payments
and/or benefits contemplated by this Agreement, subject to any reimbursement
provisions of this Agreement.

8. Use and Disclosure of Confidential Information.

(a) The Executive acknowledges and agrees that (i) by virtue of his/her
employment, he/she will be given access to, and will help analyze, formulate or
otherwise use, Confidential Information, (ii) the Employer has devoted (and will
devote) substantial time, money, and effort to develop Confidential Information
and maintain the proprietary and confidential nature thereof, and
(iii) Confidential Information is proprietary and confidential and, if any
Confidential Information were disclosed or became known by persons engaging in a
business in any way competitive with the Company’s Business, such disclosure
would result in hardship, loss, irreparable injury, and damage to the Employer,
the measurement of which would be difficult, if not impossible, to determine.
Accordingly, the Executive agrees that (i) the preservation and protection of
Confidential Information is an essential part of his/her duties of employment
and that, as a result of his/her employment with the Employing Companies, he/she
has a duty of fidelity, loyalty, and trust to the Employing Companies in
safeguarding Confidential Information. The Executive further agrees that he/she
will use his/her best efforts, exercise utmost diligence, and take all steps
necessary to protect and safeguard Confidential Information, whether such
information derives from the Executive, other employees of the Employer,
Customers, Prospective Customers, or vendors or suppliers of the Employer, and
that the Executive will not, directly or indirectly, use, disclose, distribute,
or disseminate to any other person or entity or otherwise employ Confidential
Information, either for the Executive’s own benefit or for the benefit of
another, except as required in the ordinary course of the Executive’s employment
by the Employing Companies. The Executive shall follow all Company policies and
procedures to protect all Confidential Information and shall take any additional
precautions necessary under the circumstances to preserve and protect against
the prohibited use or disclosure of any Confidential Information.

(b) The confidentiality obligations contained in this Agreement shall continue
as long as Confidential Information remains confidential (except that the
obligations shall continue, if Confidential Information loses its confidential
nature through improper use or disclosure, including but not limited to any
breach of this Agreement) and shall survive the termination of this Agreement
and/or termination of the Executive’s employment with the Employing Companies.

(c) From time to time, the Employer may, for its own benefit, choose to place
certain Confidential Information in the public domain. The fact that
Confidential Information may be made available to the public in a limited form
and under limited circumstances does not change the confidential and proprietary
nature of such information, and does not release the Executive from his/her
obligations with respect to such Confidential Information.

9. Ownership of Documents and Return of Materials At Termination of Employment.

(a) Any and all documents, records, and copies thereof, including, but not
limited to, hard copies or copies stored digitally or electronically, pertaining
to or including Confidential Information (collectively, “Company Documents”)
that are made or received by the Executive during his/her employment shall be
deemed to be property of the Employer. The Executive shall use Company Documents
and information contained therein only in the course of his/her employment for
the Employing Companies and for no other purpose. The Executive shall not use or
disclose any Company Documents to anyone except as authorized in the course of
his/her employment and in furtherance of the Company’s Business.

(b) Upon Termination of Employment for any reason, the Executive shall
immediately deliver to Employing Companies (with or without request) all Company
Documents and all other Employer property in the Executive’s possession or under
his/her custody or control.

10. Non-Solicitation of Customers and Employees. The Executive agrees that
during the Term and for a period of one (1) year following Termination of the
Executive’s Employment, the Executive shall not, directly or indirectly,
individually or jointly, (i) solicit in any manner, seek to obtain or service,
or accept the business of any Customer for any product or service of the type
offered by the Employer or competitive with the Company’s Business, (ii) solicit
in any manner, seek to obtain or service, or accept the business of any
Prospective Customer for any product or service of the type offered by the
Employer or otherwise competitive with the Company’s Business, (iii) request or
advise any Customer, Prospective Customer, or supplier of the Employer to
terminate, reduce, limit, or change its business or relationship with the
Employer, or (iv) induce, request, or attempt to influence any employee of the
Employer to terminate his or her employment with the Employer.

11. Remedies. The Executive agrees that the Company will suffer irreparable
damage and injury and will not have an adequate remedy at law if the Executive
breaches any provision of the Restrictive Covenants. Accordingly, if the
Executive breaches or threatens or attempts to breach the Restrictive Covenants,
in addition to all other available remedies, the Company shall be entitled to
seek injunctive relief, and no or minimal bond or other security shall be
required in connection therewith. The Restrictive Covenants are essential terms
and conditions to the Company entering into this Agreement, and they shall be
construed as independent of any other provision in this Agreement or of any
other agreement between the Executive and the Company. The existence of any
claim or cause of action that the Executive has against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the Restrictive Covenants.

12. Periods of Noncompliance and Reasonableness of Periods. The Restrictive
Covenants described in Section 10 shall be deemed not to run during all periods
of noncompliance, the intention of the parties being to have such restrictions
and covenants apply for the full period specified in Section 10 following
Termination of the Executive’s Employment. The Company and the Executive
acknowledge and agree that the restrictions and covenants contained in
Section 10 are reasonable in view of the nature of the Company’s Business and
the Executive’s advantageous knowledge of and familiarity with the Company’s
Business, operations, affairs, and Customers. Notwithstanding anything contained
herein to the contrary, if the scope of any restriction or covenant contained in
Section 10 is found by a court of competent jurisdiction to be too broad to
permit enforcement of such restriction or covenant to its full extent, then such
restriction or covenant shall be enforced to the maximum extent permitted by
law. The parties hereby acknowledge and agree that a court of competent
jurisdiction shall invoke and exercise the blue pencil doctrine to the fullest
extent permitted by law to enforce this Agreement.

13. Release. For and in consideration of the foregoing covenants and promises
made by the Company, and the performance of such covenants and promises, the
sufficiency of which is hereby acknowledged, the Executive agrees to release the
Employer and all other persons named in the Release from any and all causes of
action that the Executive has or may have against the Employer or any such
person before the effective date of the Release, other than a cause based on a
breach of Section 3 hereof. The Release shall be substantially in the form
attached hereto as Exhibit I. The Company shall provide the Release to the
Executive as soon as practicable upon his/her Termination of Employment. THE
EXECUTIVE’S RIGHT TO BENEFITS HEREUNDER SHALL BE CONTINGENT ON THE EXECUTIVE
SIGNING, FILING AND NOT REVOKING THE RELEASE AS PROVIDED IN THE RELEASE WITHIN
THE PERIODS REQUIRED BY LAW.

14. Reimbursement of Certain Costs.

(a) If, during the life of the Executive and for a five (5) year period
following his/her death, the Company brings a cause of action to enforce the
Restrictive Covenants or to recover damages caused by the Executive’s breach of
the Restrictive Covenants, the substantially prevailing party in such action
shall be entitled to reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees, expert witness fees, and disbursements)
in connection with such action.

(b) If, during the life of the Executive and for a five (5) year period
following his/her death, a dispute arises regarding the Executive’s rights
hereunder, and the Executive obtains a final judgment in his/her favor from a
court of competent jurisdiction with respect to such a dispute, all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees,
expert witness fees, and disbursements) incurred by the Executive in connection
with such dispute or in otherwise pursuing a claim based on a breach of this
Agreement shall be paid by the Company.

(c) Any reimbursement by the Company pursuant to this Section shall be subject
to compliance with applicable provisions of the Federal Deposit Insurance
Corporation regulations found in Part 359 (entitled “Golden Parachute and
Indemnification Payments”) of Title 12 of the Code of Federal Regulations (or
any successor provisions).

(d) Notwithstanding anything to the contrary in the foregoing, any
reimbursements or in-kind benefits provided under this Agreement that are
subject to Code Section 409A shall be made in compliance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) and any reimbursements shall be made no
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the expense was incurred. In addition, the amounts
eligible for reimbursement, or in-kind benefits to be provided, during any one
taxable year under this Agreement may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year
under this Agreement and any right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

15. No Reliance. The Executive represents and acknowledges that in executing
this Agreement, the Executive does not rely and has not relied upon any
representation or statement by the Company and its agents, other than statements
contained in this Agreement.

16. Miscellaneous Provisions.

(a) Further Assurances. Each of the parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged, and
delivered at any time and from time to

time upon the request of any other party hereto, all such further acts,
documents, and instruments as may be reasonably required to effect any of the
transactions contemplated by this Agreement.

(b) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that neither party hereto may assign this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned without the prior consent of the
Executive to a successor of the Company (and the Executive hereby consents to
the assignment of the Restrictive Covenants under this Agreement to a purchaser
of all or substantially all of the assets of the Company or a transferee, by
merger or otherwise, of all or substantially all of the businesses and assets of
the Company) and, upon the Executive’s death, this Agreement shall inure to the
benefit of and be enforceable by the Executive’s executors, administrators,
representatives, heirs, distributees, devisees, and legatees, and all amounts
payable hereunder shall be paid to such persons or the estate of the Executive.

(c) Waiver; Amendment. No provision or obligation of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing and
signed by the Company’s President or Chief Administrative Officer and the
Executive. The waiver by any party hereto of a breach of or noncompliance with
any provision of this Agreement shall not operate or be construed as a
continuing waiver or a waiver of any other or later breach or noncompliance.
Except as expressly provided otherwise herein, this Agreement may be amended or
supplemented only by a written agreement executed by the Company’s President or
Chief Administrative Officer and the Executive.

(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or enforcement of
this Agreement.

(e) Severability. All provisions of this Agreement are severable from one
another, and the unenforceability or invalidity of any provision hereof shall
not affect the validity or enforceability of the remaining provisions.

(f) Notice. Any notice, request, instruction, or other document to be given
hereunder to any party shall be in writing and delivered by hand, registered or
certified United States mail, return receipt requested, or other form of
receipted delivery, with all expenses of delivery prepaid, as follows:

      If to the Executive:  
If to the Company:
Michael W. Woods
2156 Timber Ridge Trail
Streetsboro, Ohio 44241  
Old National Bancorp
Post Office Box 718
Evansville, Indiana 47705
ATTENTION: General Counsel

or to such other address as either party hereto may have furnished to the other
in writing in accordance with the preceding.

(g) No Counterparts. This Agreement may not be executed in counterparts.

(h) Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana, without reference to the choice of law principles or rules thereof, The
parties hereto irrevocably consent to the jurisdiction and venue of the state
courts for the State of Indiana located in Evansville, Indiana, or the United
States District Court for the Southern District of Indiana, Evansville Division,
located in Vanderburgh County, Indiana, and agree that all actions, proceedings,
litigation, disputes, or claims relating to or arising out of this Agreement
shall be brought and tried only in such courts. The Company, in its sole
discretion, may, however, bring an action against the Executive in any court
where jurisdiction over the Executive may be obtained. EACH OF THE PARTIES
EXPRESSLY WAIVES ANY RIGHTS TO A JURY TRIAL THAT IT MAY OTHERWISE HAVE IN ANY
COURT WITH RESPECT TO THIS AGREEMENT TO THE MAXIMUM EXTENT PERMITTED BY LAW.

(i) Entire Agreement. This Agreement constitutes the entire and sole agreement
between the Employer and the Executive with respect to the Termination of the
Executive’s Employment, and there are no other agreements or understandings
either written or oral with respect thereto. The parties agree that any and all
prior severance and/or change of control agreements between the parties have
been terminated and are of no further force or effect.

(j) Rules of Interpretation. In interpreting this Agreement, the following rules
shall apply:



  (i)   The rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.



  (ii)   Words used in the singular shall be construed to include the plural,
where appropriate, and vice versa, and words used in the masculine shall be
construed to include the feminine, where appropriate, and vice versa



  (iii)   It is the intention and purpose of the Company, Employing Company,
Employer and the Executive that this Agreement shall be, at all relevant times,
in compliance with (or exempt from) Code Section 409A and all other applicable
laws, and this Agreement shall be so interpreted and administered. In addition
to the general amendment rights of the Company, Employing Company and Employer
with respect to the Agreement, the Company, Employing Company and Employer
specifically retain the unilateral right (but not the obligation) to make,
prospectively or retroactively, any amendment to this Agreement or any related
document as they deem necessary or desirable to more fully address issues in
connection with compliance with (or exemption from) Code Section 409A and such
other laws. In no event, however, shall this section or any other provisions of
this Agreement be construed to require the Company, Employing Company or
Employer to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement and the Company, Employing Company and
Employer shall have no responsibility for tax or legal consequences to the
Executive (or his beneficiary) resulting from the terms or operation of this
Agreement. Also, in accordance with Code Section 409A, if the Executive is
entitled to a distribution within a period following an event as permitted by
Code Section 409A, the Executive will have no right to designate the taxable
year of payment.



  (iv)   Except as provided in the preceding provisions of this Subsection, this
Agreement shall be construed in accordance with the internal laws of the State
of Indiana, without regard to conflict of law principles.

17. Review and Consultation. The Company and the Executive hereby acknowledge
and agree that each (i) has read this Agreement in its entirety prior to
executing it, (ii) understands the provisions and effects of this Agreement,
(iii) has consulted with such attorneys, accountants, and financial and other
advisors as it or he/she has deemed appropriate in connection with their
respective execution of this Agreement, and (iv) has executed this Agreement
voluntarily. THE EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT
THIS AGREEMENT HAS BEEN PREPARED BY COUNSEL FOR THE COMPANY AND THAT THE
EXECUTIVE HAS NOT RECEIVED ANY ADVICE, COUNSEL, OR RECOMMENDATION WITH RESPECT
TO THIS AGREEMENT FROM THE COMPANY OR ITS COUNSEL.

     
     
Michael W. Woods
       
Date
OLD NATIONAL BANCORP
     
Kendra L. Vanzo, Executive Vice President
Associate Engagement & Integrations
       
Date




1

APPENDIX A
DEFINED TERMS

For purposes of this Agreement, the following terms shall have the meanings
specified below:

“Agreement Year” means each twelve (12) consecutive month period beginning on an
anniversary of the original effective date of this Agreement.

“Board” or “Board of Directors” means the Company’s Board of Directors or the
committee of the Board authorized to act on the Board’s behalf.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Company” means Old National Bancorp and the successor to all or substantially
as its business.

“Company’s Business” means, collectively, the products and services provided by
the Employer, including the following:

(1) community banking, including lending activities (including individual loans
consisting primarily of home equity lines of credit, residential real estate
loans, and/or consumer loans, and commercial loans, including lines of credit,
real estate loans, letters of credit, and lease financing) and depository
activities (including noninterest-bearing demand, NOW, savings and money market,
and time deposits), debit and ATM cards, merchant cash management, internet
banking, and other general banking services;

(2) investment and brokerage services, including a full array of investment
options and investment advice;

(3) treasury segment, including investment management, wholesale funding,
interest rate risk, liquidity and leverage management, capital markets products
(including interest rate derivatives, foreign exchange, and industrial revenue
bond financing);

(4) wealth management, including fiduciary and trust services, fee-based asset
management, and mutual fund management; and

(5) insurance agency services, including full-service insurance brokerage
services, such as commercial property and casualty, surety, loss control
services, employee benefits consulting and administration, and personal
insurance.

“Compensation” means, as of the Termination Date, the Executive’s annual base
salary then in effect, plus the targeted cash incentive that the Executive would
have been eligible to receive in the year in which the Termination Date occurs
(regardless of whether the cash incentive plan is then in effect). For purposes
of the preceding sentence, any reduction in the Executive’s annual base salary
or targeted cash incentive that is an event of Good Reason shall be disregarded.

“Confidential Information” means the following:

(1) materials, records, documents, data, statistics, studies, plans, writings,
and information (whether in handwritten, printed, digital, or electronic form)
relating to the Company’s Business that are not generally known or available to
the Company’s business, trade, or industry or to individuals who work therein
other than through a breach of this Agreement, or

(2) trade secrets of the Employer (as defined in Indiana Code §24-2-3-2, as
amended, or any successor statute).

Confidential Information includes, but is not limited to: (i) information about
the Employer’s employees; (ii) information about the Employer’s compensation
policies, structure, and implementation; (iii) hardware, software, and computer
programs and technology used by Employer; (iv) Customer and Prospective Customer
identities, lists, and databases, including private information related to
customer history, loan activity, account balances, and financial information;
(v) strategic, operating, and marketing plans; (vi) lists and databases and
other information related to the Employer’s vendors; (vii) policies, procedures,
practices, and plans related to pricing of products and services; and
(viii) information related to the Employer’s acquisition and divestiture
strategy. Information or documents that are generally available or accessible to
the public shall be deemed Confidential Information, if the information is
retrieved, gathered, assembled, or maintained by the Employer in a manner not
available to the public or for a purpose beneficial to the Employer.

“Customer” means a person or entity who is a customer of the Employer at the
time of the Executive’s Termination of Employment or with whom the Executive had
direct contact on behalf of the Employing Companies at any time during the
period of the Executive’s employment with the Employing Companies.

“Disability” means that the Executive is disabled within the meaning of the
long-term disability policy of the Employing Companies, as in effect on the
Executive’s Termination Date. Termination of the Executive’s Employment on
account of Disability shall not affect his/her eligibility for benefits under
any disability policy or program of the Employer.

“Employer” means the Company, any subsidiary or parent thereof, or any other
employer under common control pursuant to Code Section 414(b) or (c).

“Employing Company” means the Company or any subsidiary thereof that employs the
Executive.

“Good Reason” means any of the following without the express written consent of
the Executive:

(1) a material reduction in the Executive’s duties, responsibilities, or status
with the Employing Companies;

(2) a reduction in the Executive’s base compensation, unless such reduction is
part of a Company initiative that also impacts other similarly situated
employees;

(3) a change in the primary location at which the Executive is required perform
the duties of her employment to a location that is more than fifty (50) miles
from the location at which her office is located on the effective date of this
Agreement; or

(4) the Company’s material breach of this Agreement.

“Prospective Customer” means a person or entity who was the direct target of
sales or marketing activity by the Executive or whom the Executive knew was a
target of the Employer’s sales or marketing activities during the one-year
period preceding the Executive’s Termination of Employment or, if the Executive
has been employed by the Company less than one year at her Termination of
Employment, during the period of the Executive’s employment with the Company.

“Release” means the release referred to in Section 13.

“Restrictive Covenants” means the restrictions contained in Sections 8, 9, and
10.

“Term” means the term of this Agreement, including any extensions thereof, as
determined pursuant to Section 2.

“Termination Date” means the date of the Executive’s Termination of Employment.

“Termination of Employment,” and capitalized forms and derivations thereof,
means the Executive’s “separation from service” from the Employer within the
meaning of Code Section 409A.

“Unacceptable Performance” means any of the following:

(1) the Executive’s act or failure to act constituting willful misconduct or
gross negligence that has resulted or may result in material damage to the
Employer or its reputation;

(2) the Executive’s material failure to perform the duties of his/her employment
(except in the case of a Termination of Employment for Good Reason or on account
of the Executive’s physical or mental inability to perform such duties).

(3) the Executive’s violation of any code of ethics or business conduct or
written harassment policies of the Employing Companies;

(4) the requirement or direction of a federal or state regulatory agency having
jurisdiction over the Company that the Executive be removed from his/her
position or the institution by such an agency of a formal enforcement proceeding
against the Company or the Executive specifically naming the Executive as a
person with substantial involvement in the acts (or omissions) that are the
subject of such proceeding, and seeking that the Executive cease and desist from
such acts (or omissions) in connection with her duties or seeking civil money
penalties as a result of her past acts (or omissions);

(5) the Executive’s arrest or indictment for (i) a felony or (ii) lesser
criminal offense involving dishonesty, breach of trust, or moral turpitude; or

(6) the Executive’s breach of a material term, condition, or covenant of this
Agreement.

“Weekly Pay” means the Executive’s Compensation divided by fifty-two (52).

“Years of Service” means the complete number of years that the Executive has
worked for the Employer. A partial year shall be rounded up to the next year.
Payment of accrued vacation at termination shall not extend the Executive’s
Years of Service.

2

EXHIBIT I
RELEASE OF ALL CLAIMS

FOR VALUABLE CONSIDERATION, including the payment to the Executive of certain
severance benefits, the Executive hereby makes this Release of All Claims
(“Release”) in favor of Old National Bancorp (including all subsidiaries and
affiliates) (“Company”) and its agents as set forth herein.

1. The Executive releases, waives and discharges the Company and its agents (as
defined below) from all claims, whether known or unknown, arising out of the
Executive’s employment relationship with the Company, the termination of that
relationship, and all other events, incidents, acts and/or omissions occurring
on and/or before the date on which this Release is signed. Claims released
herein include, but are not limited to, discrimination claims based on age,
race, sex, religion, national origin, disability, veteran status, or any other
employment claim, including claims arising under The Civil Rights Act of 1866,
42 U.S.C. § 1981; Title VII of the Civil Rights Act of 1964; the Americans with
Disabilities Act; the Age Discrimination in Employment Act of 1967; the Federal
Rehabilitation Act of 1973; the Older Workers’ Benefits Protection Act; the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act; the Indiana Civil Rights Act; the Indiana Wage Payment and Wage Claims
Acts; and any and all tort or contract claims, including, but not limited to,
breach of contract, breach of good faith and fair dealing, infliction of
emotional distress, defamation, or wrongful termination or discharge.

2. The Executive further acknowledges that the Company hereby advises the
Executive of his right to consult with an attorney of the Executive’s own
choosing, and that the Executive has had ample time and adequate opportunity to
thoroughly discuss all aspects of this Release with legal counsel, should he so
desire, prior to executing this Release.

3. The Executive agrees that the Executive is signing this Release of his/her
own free will and is not signing under duress.

4. In the event the Executive is forty (40) years of age or older, the Executive
acknowledges that he/she has been given a period of twenty-one (21) days to
review and consider a draft of this Release in substantially the form of the
copy now being executed, and has carefully considered the terms of this Release.
The Executive understands that he/she may use as much or all of the twenty-one
(21) day period as the Executive wishes prior to signing, and the Executive has
done so.

5. In the event the Executive is forty (40) years of age or older, the Executive
has been advised and understands that the Executive may revoke this Release
within seven (7) days after acceptance. ANY REVOCATION MUST BE IN WRITING AND
HAND-DELIVERED TO:

Old National Bancorp
Attn: General Counsel
One Main Street
Evansville, Indiana 47708

NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE DATE
OF EXECUTION OF THIS RELEASE.

6. The “Company and its agents,” as used in this Release, means the Company, its
subsidiaries, affiliated or related corporations or associations, their
predecessors, successors and assigns, and the directors, officers, managers,
supervisors, employees, representatives, servants, agents and attorneys of the
entities above described, and all persons acting, through, under or in concert
with any of them.

7. The Executive agrees to refrain from making any disparaging remarks
concerning the Company or its agents. The Company agrees to refrain from
providing any information to third parties other than confirming dates of
employment and job title, unless the Executive gives the Company written
authorization to release other information or as otherwise required by law. With
respect to the Company, this restriction pertains only to official
communications made by the Company’s directors and/or officers and not to
unauthorized communications by the Company’s employees or agent. This
restriction will not bar the Company from disclosing the Release as a defense or
bar to any claim made by the Executive in derogation of this Release.

PLEASE READ CAREFULLY BEFORE SIGNING. EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH
1 ABOVE, THIS RELEASE CONTAINS A RELEASE AND DISCHARGE OF ALL KNOWN AND UNKNOWN
CLAIMS AGAINST THE COMPANY AND ITS AGENTS EXCEPT THOSE RELATING TO THE
ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER THE EFFECTIVE DATE OF THIS
RELEASE.

Michael W. Woods

Date:       

3